DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/22/21 has been entered. Claims 1-3, 6-7, 9, 11-13 and 16-19 have been amended. Claims 4-5, 8, 10, 14-15 and 20 have been canceled. Claims 21-24 have been added. Claims 1-3, 6-7, 9, 11-13, 16-19 and 21-24 remain pending in the application.
Response to Arguments
Applicant’s remarks/arguments filed on 11/22/21 with respect to the rejection of amended independent claims 1-3, 6-7, 9, 11-13 and 16-19 have been fully considered but are moot in view of a new of ground of rejection. However, upon further search and consideration, a new ground(s) of rejection made in view of Xiong et al. (US 20200245200 A1).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6-7, 11-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20180205516 A1) in view of Xiong et al. (US 20200245200 A1).



when both a first random access procedure and a second random access procedure are configured for a system (An indication as to whether the cell in the carrier frequency supports the 2-step random access procedure in addition to the 4-step random access procedure, as well as the respective associated one or more preambles, is provided 704 to a user equipment, see [0054]), selecting, by a terminal device based on a preset condition, to initiate a random access through the first random access procedure or the second random access procedure (When the 2-step random access procedure is supported in the cell 604, the user equipment selects 606 a random access procedure between the 2-step and the 4-step random access procedures, see [0046] and the selection can be based upon a reference signal received power measurement, where the 2-step random access procedure is selected if the reference signal received power measurement is greater than a predetermined reference signal received power measurement threshold, and the 4-step random access procedure is selected if the reference signal received power measurement is less than the predetermined reference signal received power measurement threshold, see [0047]) , wherein 
the first random access procedure comprises a two-step random access procedure (An indication as to whether the cell in the carrier frequency supports the 2-step random access procedure, see [0054]); and 
the second random access procedure comprises a four-step random access procedure (An indication as to whether the cell in the carrier frequency supports … the 4-step random access procedure, as well as the respective associated one or more preambles, is provided 704 to a user equipment, see [0054]).
acquiring, by the terminal device, based on a measurement for a primary cell (Pcell), a primary secondary cell (Pscell) or a target handover cell, a measurement result of reference signal received power (RSRP), wherein a threshold value is notified to the terminal device by a network side through a system message or radio resource control (RRC) signaling; or the threshold value is agreed upon in advance between the terminal device and the network side.
In an analogous art, Xiong teaches acquiring, by the terminal device, based on a measurement for a primary cell (Pcell), a primary secondary cell (Pscell) or a target handover cell, a measurement result of the RSRP (As shown in FIG. 4, in step S410, the UE measures a signal of a target cell. In step S420, the UE sends a measurement report on the signal of the target cell to a network node corresponding to a serving cell. The measurement report may include a Reference Signal Receiving Power ( RSRP) of the target cell obtained by the UE measuring a Synchronization Signal Block (SSB), see [0280] and specifically, the network node may determine whether the UE needs to perform handover by comparing the RSRP (RSRP_report) reported by the UE with a preset threshold threshold_HO, see [0281]),
wherein a threshold value (the threshold2) is notified to the terminal device (In the handover command, the network node notifies the UE of resource configuration information for random access, see [0265]; the resource configuration information notified to the UE by the network node … may include at least one of: The threshold2 for the UE to determine whether to use the normal uplink or the supplementary uplink for random access, see [0266-0271]) by a network side (the network node) through a system message or radio resource control (RRC) signaling (The handover command may be notified to the UE by radio resource control (RRC) signaling, see [0264]); or the threshold value is agreed upon in advance between the terminal device and the network side.



Regarding claim 2, Jung as modified by Xiong teaches the method of claim 1, wherein 
the preset condition comprises a measurement result of the (RSRP) (In other instances, the selection can be based upon a reference signal received power measurement, where the 2-step random access procedure is selected if the reference signal received power measurement is greater than a predetermined reference signal received power measurement threshold, and the 4-step random access procedure is selected if the reference signal received power measurement is less than the predetermined reference signal received power measurement threshold, see Jung [0047]).

Regarding claim 3, Jung as modified by Xiong teaches the method of claim 2, wherein the selecting, by the terminal device, based on the preset condition, to initiate the random access through the first random access procedure or the second random access procedure comprises: 
selecting to initiate the random access through the two-step random access procedure when the measurement result of the RSRP is greater than the threshold value (The selection can be based upon a reference signal received power measurement, where the 2-step random access procedure is selected if the reference signal received power measurement is greater than a predetermined reference signal received power measurement threshold, see [0047]); otherwise, selecting to initiate the random access through the four-step random access procedure (The 4-step random access procedure is selected 

Regarding claim 6, Jung teaches method for selecting a random access procedure (Flow diagram 600 and 700 of Fig. 6 and 7 for performing contention based random access in a carrier frequency), comprising: 
configuring, by a network side, both a first random access procedure and a second random access procedure for a terminal device (An indication as to whether the cell in the carrier frequency supports the 2-step random access procedure in addition to the 4-step random access procedure, as well as the respective associated one or more preambles, is provided 704 to a user equipment, see [0054]), such that when the terminal device is to initiate a random access, the terminal device selects, based on a preset condition, to initiate the random access through the first random access procedure or the second random access procedure (When the 2-step random access procedure is supported in the cell 604, the user equipment selects 606 a random access procedure between the 2-step and the 4-step random access procedures, see [0046] and the selection can be based upon a reference signal received power measurement, where the 2-step random access procedure is selected if the reference signal received power measurement is greater than a predetermined reference signal received power measurement threshold, and the 4-step random access procedure is selected if the reference signal received power measurement is less than the predetermined reference signal received power measurement threshold, see [0047]), 
wherein the first random access procedure comprises a two-step random access procedure (An indication as to whether the cell in the carrier frequency supports the 2-step random access procedure, see [0054]); and 

However, Jung does not teach acquiring, by the terminal device, based on a measurement for a primary cell (Pcell), a primary secondary cell (Pscell) or a target handover cell, a measurement result of reference signal received power (RSRP), wherein a threshold value is notified to the terminal device by a network side through a system message or radio resource control (RRC) signaling; or the threshold value is agreed upon in advance between the terminal device and the network side.
In an analogous art, Xiong teaches acquiring, by the terminal device, based on a measurement for a primary cell (Pcell), a primary secondary cell (Pscell) or a target handover cell, a measurement result of the RSRP (As shown in FIG. 4, in step S410, the UE measures a signal of a target cell. In step S420, the UE sends a measurement report on the signal of the target cell to a network node corresponding to a serving cell. The measurement report may include a Reference Signal Receiving Power ( RSRP) of the target cell obtained by the UE measuring a Synchronization Signal Block (SSB), see [0280] and specifically, the network node may determine whether the UE needs to perform handover by comparing the RSRP (RSRP_report) reported by the UE with a preset threshold threshold_HO, see [0281]),
wherein a threshold value (the threshold2) is notified to the terminal device (In the handover command, the network node notifies the UE of resource configuration information for random access, see [0265]; the resource configuration information notified to the UE by the network node according to an exemplary embodiment of the present disclosure may include at least one of: The threshold2 for the UE to determine whether to use the normal uplink or the supplementary uplink for random access, see [0266-0271]) by a network side (the network node) through a system message or radio resource control (RRC) signaling (The handover command may be notified to the UE by radio resource control (RRC) signaling, see [0264]); or the threshold value is agreed upon in advance between the terminal device and the network side.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the RACH procedure of Jung with the RSRP measurement of Xiong   to provide an optimized random access procedure so that the optimized random access procedure may be more applicable to the schedule request scenario in the connection state as suggested, see Xiong [0021].

Regarding claim 7, Jung as modified by Xiong teaches the method of claim 6, wherein the preset condition comprises a measurement result of the (RSRP) (The selection can be based upon a reference signal received power measurement, where the 2-step random access procedure is selected if the reference signal received power measurement is greater than a predetermined reference signal received power measurement threshold, and the 4-step random access procedure is selected if the reference signal received power measurement is less than the predetermined reference signal received power measurement threshold, see [0047]).

Regarding claim 11, Jung teaches a terminal device (Apparatus 800, such as the wireless communication device 110, see [0056] and Fig. 8), comprising: 
a processor (controller 820); and 
a memory (memory 870) having stored thereon a computer program (The software and/or the operating system may be stored in the memory 870, see [0058]), 
wherein the processor is configured to invoke and run the computer program to, when both a first random access procedure and a second random access procedure are configured for a system (An 
the first random access procedure comprises a two-step random access procedure (An indication as to whether the cell in the carrier frequency supports the 2-step random access procedure, see [0054]); and 
the second random access procedure comprises a four-step random access procedure (An indication as to whether the cell in the carrier frequency supports … the 4-step random access procedure, as well as the respective associated one or more preambles, is provided 704 to a user equipment, see [0054]).
However, Jung does not teach acquiring, by the terminal device, based on a measurement for a primary cell (Pcell), a primary secondary cell (Pscell) or a target handover cell, a measurement result of reference signal received power (RSRP), wherein a threshold value is notified to the terminal device by a network side through a system message or radio resource control (RRC) signaling; or the threshold value is agreed upon in advance between the terminal device and the network side.
acquiring, by the terminal device, based on a measurement for a primary cell (Pcell), a primary secondary cell (Pscell) or a target handover cell, a measurement result of the RSRP (As shown in FIG. 4, in step S410, the UE measures a signal of a target cell. In step S420, the UE sends a measurement report on the signal of the target cell to a network node corresponding to a serving cell. The measurement report may include a Reference Signal Receiving Power ( RSRP) of the target cell obtained by the UE measuring a Synchronization Signal Block (SSB), see [0280] and specifically, the network node may determine whether the UE needs to perform handover by comparing the RSRP (RSRP_report) reported by the UE with a preset threshold threshold_HO, see [0281]),
wherein a threshold value (the threshold2) is notified to the terminal device (In the handover command, the network node notifies the UE of resource configuration information for random access, see [0265]; the resource configuration information notified to the UE by the network node according to an exemplary embodiment of the present disclosure may include at least one of: The threshold2 for the UE to determine whether to use the normal uplink or the supplementary uplink for random access, see [0266-0271]) by a network side (the network node) through a system message or radio resource control (RRC) signaling (The handover command may be notified to the UE by radio resource control (RRC) signaling, see [0264]); or the threshold value is agreed upon in advance between the terminal device and the network side.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the RACH procedure of Jung with the RSRP measurement of Xiong   to provide an optimized random access procedure so that the optimized random access procedure may be more applicable to the schedule request scenario in the connection state as suggested, see Xiong [0021].



Regarding claim 13, Jung as modified by Xiong teaches the terminal device of claim 12, wherein the processor is configured to invoke and run the computer program to select to initiate the random access through the two-step random access procedure when the measurement result of the RSRP is greater than the threshold value (The selection can be based upon a reference signal received power measurement, where the 2-step random access procedure is selected if the reference signal received power measurement is greater than a predetermined reference signal received power measurement threshold, see [0047]), otherwise, select to initiate the random access through the four-step random access procedure (The 4-step random access procedure is selected if the reference signal received power measurement is less than the predetermined reference signal received power measurement threshold, see [0047]).

Regarding claim 16, Jung teaches a network device (The flow diagram illustrates the operation in a network entity, which could include a base station 120 and/or other elements from a network 130, see [0054]), comprising: 
a processor (The method of this disclosure can be implemented on a programmed processor, see [0059]); and 

wherein the processor is configured to invoke and run the computer program to configure both a first random access procedure and a second random access procedure for a terminal device (An indication as to whether the cell in the carrier frequency supports the 2-step random access procedure in addition to the 4-step random access procedure, as well as the respective associated one or more preambles, is provided 704 to a user equipment, see [0054]), such that when the terminal device is to initiate a random access, the terminal device selects, based on a preset condition, to initiate the random access through the first random access procedure or the second random access procedure (When the 2-step random access procedure is supported in the cell 604, the user equipment selects 606 a random access procedure between the 2-step and the 4-step random access procedures, see [0046] and the selection can be based upon a reference signal received power measurement, where the 2-step random access procedure is selected if the reference signal received power measurement is greater than a predetermined reference signal received power measurement threshold, and the 4-step random access procedure is selected if the reference signal received power measurement is less than the predetermined reference signal received power measurement threshold, see [0047]), wherein 
the first random access procedure comprises a two-step random access procedure (An indication as to whether the cell in the carrier frequency supports the 2-step random access procedure, see [0054]); and 
the second random access procedure comprises a four-step random access procedure (An indication as to whether the cell in the carrier frequency supports … the 4-step random access procedure, as well as the respective associated one or more preambles, is provided 704 to a user equipment, see [0054]).
acquiring, by the terminal device, based on a measurement for a primary cell (Pcell), a primary secondary cell (Pscell) or a target handover cell, a measurement result of reference signal received power (RSRP), wherein a threshold value is notified to the terminal device by a network side through a system message or radio resource control (RRC) signaling; or the threshold value is agreed upon in advance between the terminal device and the network side.
In an analogous art, Xiong teaches acquiring, by the terminal device, based on a measurement for a primary cell (Pcell), a primary secondary cell (Pscell) or a target handover cell, a measurement result of the RSRP (As shown in FIG. 4, in step S410, the UE measures a signal of a target cell. In step S420, the UE sends a measurement report on the signal of the target cell to a network node corresponding to a serving cell. The measurement report may include a Reference Signal Receiving Power ( RSRP) of the target cell obtained by the UE measuring a Synchronization Signal Block (SSB), see [0280] and specifically, the network node may determine whether the UE needs to perform handover by comparing the RSRP (RSRP_report) reported by the UE with a preset threshold threshold_HO, see [0281]),
wherein a threshold value (the threshold2) is notified to the terminal device (In the handover command, the network node notifies the UE of resource configuration information for random access, see [0265]; the resource configuration information notified to the UE by the network node according to an exemplary embodiment of the present disclosure may include at least one of: The threshold2 for the UE to determine whether to use the normal uplink or the supplementary uplink for random access, see [0266-0271]) by a network side (the network node) through a system message or radio resource control (RRC) signaling (The handover command may be notified to the UE by radio resource control (RRC) signaling, see [0264]); or the threshold value is agreed upon in advance between the terminal device and the network side.



Regarding claim 17, Jung as modified by Xiong teaches the network device of claim 16, wherein the preset condition comprises a measurement result of the (RSRP) (The selection can be based upon a reference signal received power measurement, where the 2-step random access procedure is selected if the reference signal received power measurement is greater than a predetermined reference signal received power measurement threshold, and the 4-step random access procedure is selected if the reference signal received power measurement is less than the predetermined reference signal received power measurement threshold, see [0047]).

6.	Claims 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20180205516 A1) in view of Xiong and further in view of Akkarakaran et al. (US 20180110074 A1)
Regarding claim 9, Jung as modified by Xiong teaches the method of claim 7.
However, Jung and Xiong do not teach wherein when the measurement result of the RSRP is greater than the threshold value, the terminal device selects to initiate the random access through the two-step random access procedure; otherwise, the terminal device selects to initiate the random access through the four-step random access procedure.  
In an analogous art, Akkarakaran teaches wherein when the measurement result of the RSRP is greater than the first threshold value, the terminal device selects to initiate the random access through the two-step random access procedure (The selection can be based upon a reference signal received 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the RACH procedure of Jung and the threshold of Xiong with the RACH configuration information of Akkarakaran to provide a faster and more efficient RACH procedure as suggested, see Akkarakaran [0005]).

Regarding claim 18, Jung as modified by Xiong teaches the network device of claim 17.
However, Jung and Xiong do not teach further comprising a transceiver, wherein the transceiver is configured to transmit the threshold value corresponding to the preset condition to the terminal device through a system message or radio resource control (RRC) signaling, such that the terminal device selects, based on the first threshold value, to initiate the random access through the first random access procedure or the second random access procedure.
In an analogous art, Akkarakaran teaches the network device further comprising a transceiver (transceiver 702 of Fig. 7), wherein the transceiver is configured to transmit a first threshold value corresponding to the preset condition to the terminal device through a system message or radio resource control (RRC) signaling (UE 110 may receive RACH configuration information 172 via a master information block (MIB) or a system information block (SIB) broadcasted from base station 105. The MIB/SIB may indicate conditions under which UE 110 may select a 2-step or a 4-step RACH procedure, see [0063]; and the MIB and/or SIBs may indicate different thresholds for the two-step and four-step 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the RACH procedure of Jung and the threshold of Xiong with the RACH configuration information of Akkarakaran to provide a faster and more efficient RACH procedure as suggested, see Akkarakaran [0005]).

Regarding claim 19, Jung as modified by Xiong and Akkarakaran teaches the network device of claim 18, wherein when the measurement result of the RSRP is greater than the first threshold value, the terminal device selects to initiate the random access through the two-step random access procedure (The selection can be based upon a reference signal received power measurement, where the 2-step random access procedure is selected if the reference signal received power measurement is greater than a predetermined reference signal received power measurement threshold, see Jung [0047]); otherwise, the terminal device selects to initiate the random access through the four-step random access procedure (The 4-step random access procedure is selected if the reference signal received power measurement is less than the predetermined reference signal received power measurement threshold, see Jung [0047]).

6.	Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20180205516 A1) in view of Xiong et al. (US 20200245200 A1) and further in view of Kusashima et al. (US 20200221503 A1).

However, Jung and Xiong do not teach wherein the preset condition includes a traffic latency requirement of the terminal device.
In an analogous art, Kusashima teaches wherein the preset condition includes a traffic latency requirement of the terminal device (SCell (Secondary Cell) serves as a traffic offload and the like. Therefore, the latency reduction and the resource overhead reduction are more important than the stability of connection, see [0289] and the terminal device 200 selects the uplink message of the two-step RACH procedure as a message to be transmitted to the base station device 100 when the RACH procedure is performed in the PSCell or the SCell. As a result, it is possible to realize the latency reduction and the resource overhead reduction. In this way, it is possible to satisfy the requirements in both cases: when the connection stability is desired; and when the latency reduction and the resource overhead reduction are desired rather than the connection stability, see [0290]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the RACH procedure of Jung and the threshold of Xiong with the latency requirement of Kusashima to achieve stability of a RACH procedure and reduction in latency of the RACH procedure at the same time as suggested.

Regarding claim 22, Jung as modified by Xiong teaches the method of claim 6.
However, Jung and Xiong do not teach, wherein the preset condition includes a traffic latency requirement of the terminal device.
In an analogous art, Kusashima teaches wherein the preset condition includes a traffic latency requirement of the terminal device (SCell (Secondary Cell) serves as a traffic offload and the like. Therefore, the latency reduction and the resource overhead reduction are more important than the stability of connection, see [0289] and the terminal device 200 selects the uplink message of the two-
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the RACH procedure of Jung and the threshold of Xiong with the latency requirement of Kusashima to achieve stability of a RACH procedure and reduction in latency of the RACH procedure at the same time as suggested.

Regarding claim 23, Jung as modified by Xiong teaches the terminal device of claim 11.
However, Jung and Xiong do not teach wherein the preset condition includes a traffic latency requirement of the terminal device.
In an analogous art, Kusashima teaches wherein the preset condition includes a traffic latency requirement of the terminal device (SCell (Secondary Cell) serves as a traffic offload and the like. Therefore, the latency reduction and the resource overhead reduction are more important than the stability of connection, see [0289] and the terminal device 200 selects the uplink message of the two-step RACH procedure as a message to be transmitted to the base station device 100 when the RACH procedure is performed in the PSCell or the SCell. As a result, it is possible to realize the latency reduction and the resource overhead reduction. In this way, it is possible to satisfy the requirements in both cases: when the connection stability is desired; and when the latency reduction and the resource overhead reduction are desired rather than the connection stability, see [0290]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the RACH procedure of Jung and the threshold of Xiong with the 

Regarding claim 24, Jung as modified by Xiong teaches the network device of claim 16.
However, Jung and Xiong do not teach wherein the preset condition includes a traffic latency requirement of the terminal device.
In an analogous art, Kusashima teaches wherein the preset condition includes a traffic latency requirement of the terminal device (SCell (Secondary Cell) serves as a traffic offload and the like. Therefore, the latency reduction and the resource overhead reduction are more important than the stability of connection, see [0289] and the terminal device 200 selects the uplink message of the two-step RACH procedure as a message to be transmitted to the base station device 100 when the RACH procedure is performed in the PSCell or the SCell. As a result, it is possible to realize the latency reduction and the resource overhead reduction. In this way, it is possible to satisfy the requirements in both cases: when the connection stability is desired; and when the latency reduction and the resource overhead reduction are desired rather than the connection stability, see [0290]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have modified the RACH procedure of Jung and the threshold of Xiong with the latency requirement of Kusashima to achieve stability of a RACH procedure and reduction in latency of the RACH procedure at the same time as suggested.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Akoum et al. (US 9949298 B1) discloses enhanced beam management for a wireless communication system is provided. In one example, a method comprises: receiving, from a mobile .
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643